DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in the current application.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 10 recites “second fastening devices 30”.  The second fastening devices are reference numeral “330”. 
Page 5 line 19 recites “shoe portion 200 is folded”.  The examiner believes this should be “fin portion 100 is folded”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b)  as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
flippers worn in combination with shoes
a shoe portion seated on the instep seating portion and coupled thereto, wherein second fastening devices disposed on both side surfaces of the shoe portion and configured to be fastened with the pair of first fastening devices (claim 2)
wherein when the fin portion is folded along the fold line perpendicular to the longitudinal direction of the body (claim 6)
wherein when the fin portion is folded along the fold line, the pair of first fastening devices is coupled to the pair of second fastening devices (claim 7).
It is clear from the figures (2, 5, 6) and from the description on page 2, lines 7-20; page 4, lines 5-8, lines 15-16 and line 23 - page 5 line 5 that the shoes are an essential part of the invention and the flippers are fastened to the shoes and serve the purpose of changing the shape into a shoe shape or flipper shape. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 200970443 Y.  CN 200970443 Y discloses flippers 1 worn with aqua shoes 2 comprising a fin portion 11 including a body 11 of trapezoidal shape worn on the front of a shin of a user (Fig. 1) and formed in a plate shape with a short upper side (fin tip ) and an instep seating portion 12 formed to be cut upward from a cent of a lower side of the body (figs 1-3) and formed in a corresponding shape so that the shoe portion is inserted into the instep seating portion, with protrusions forming a groove on a front surface of the body of the fin in the longitudinal direction; one or more bands 3 coupled 51 to a side of the body in a direction perpendicular to a longitudinal direction of the body; and a pair of first fastening devices (fastener strap 3) each coupled to both ends of the band to be fastened with each other (Fig. 2).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120252289 discloses a fin worn on the shin and fastened by straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617